DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
2.	This communication is considered fully responsive to the amendment /response filed on the 17th of February, 2021.
(a).	The rejection(s) of Claims 1, 6 and 14 on the ground of nonstatutory double patenting as being unpatentable over Claims 1-20 of copending application No.: 16/265,719 to Amin et al., Claims 2-5, 7, 8 and 15-20 on the ground of nonstatutory double patenting as being unpatentable over Independent Claims 1-20 of copending application No.: 16/265,719 to Amin et al., in view of Publication No.: US 2012/0176953 A1 to Chao et al. (Chao) and further in view of Publication No.: US 2012/0225652 A1 to Martinez et al. (Martinez) and Claims 9-13 on the ground of nonstatutory double patenting as being unpatentable over Independent Claims 1-20 of copending application No.: 16/265,719 to Amin et al., in view of Publication No.: US 2012/0176953 A1 to Chao et al. (Chao) is withdrawn because applicant’s argument is persuasive.




Response to Arguments
3.	Applicant’s arguments (see pages 9-13), filed on the 17th of February, 2021, with respect to the rejection(s) of Claims 1-5 and 14-20 under 35 U.S.C. 103 as being unpatentable over Publication No.: US 2012/0176953 A1 to Chao et al. (Chao), in view of Publication No.: US 2012/0225652 A1 to Martinez et al. (Martinez), Claims 6 and 9-13 under 35 U.S.C. 102(a)(1) as being anticipated by Publication No.: US 2012/0176953 A1 to Chao et al. (Chao) and Claims 7 and 8 under 35 U.S.C. 103 as being unpatentable over Chao, in view of Publication No.: US 2012/0225652 A1 to Martinez et al. (Martinez) have been fully considered and are persuasive.  Therefore, the above rejection(s) has been withdrawn. 

Allowable Subject Matter
4.	Claims 1-20 are allowed.  Independent Claim 1 is allowable over Non-Patent Literatures (NPLs) and prior arts since none of the Non-Patent Literatures (NPLs) and prior arts taken individually or in combination fails to particularly disclose, fairly suggests or render obvious ‘obtaining, from a first user equipment (UE), a request to create a multicast group, wherein the request comprises an indication that the first UE, a second UE, and a third UE are to be members of the multicast group; validating that the first UE, the second UE, and the third UE are registered with a telecommunications network; assigning an address to the multicast group; determining that the first UE and the second UE are capable of handling multicast messages; determining that the third UE is incapable of handling multicast messages; transmitting a multicast invite message to the first UE and the second UE. wherein reception of the multicast invite message causes the first UE and the second UE to join the multicast group; and transmitting a unicast invite message to the third UE, wherein reception of the unicast invite message causes the third UE to join the multicast group, such that a message intended for the multicast group is transmitted as a multicast message to the first UE and the second UE and as a unicast message to the third UE; wherein the computer-implemented method is implemented by a rich communication services (RCS) system comprising physical hardware and operating in a core network of the telecommunications network’.
	Independent Claim 6 is allowable over Non-Patent Literatures (NPLs) and prior arts since none of the Non-Patent Literatures (NPLs) and prior arts taken individually or in combination fails to particularly disclose, fairly suggests or render obvious ‘obtain, from a first user equipment (UE), a request to create a multicast group, wherein the request comprises an indication that the first UE, a second UE, and a third UE are to be members of the multicast group; assign an address to the multicast group; determine that the first UE and the second UE are capable of handling multicast messages; determine that the third UE is incapable of handling multicast messages; transmit-3-Application No.: 16/265744 Filing Date:February 1, 2019a multicast invite message to the first UE and the second UE, wherein reception of the multicast invite message causes the first UE and the second UE to join the multicast group; and transmit a unicast invite message to the third UE, wherein reception of the unicast invite message causes the third UE to join the multicast group, such that a message intended for the multicast group is transmitted as a multicast message to the first UE and the second UE and as a unicast message to the third UE’.
	Independent Claim 14 is allowable over Non-Patent Literatures (NPLs) and prior arts since none of the Non-Patent Literatures (NPLs) and prior arts taken individually or a multicast router rendezvous point; and a rich communication services (RCS) system comprising a processor in communication with the multicast router rendezvous point and configured with specific computer-executable instructions to: obtain, from a first user equipment (UE), a request to create a multicast group, wherein the request comprises an indication that the first UE, a second UE, and a third UE are to be members of the multicast group; assign an address to the multicast group; cause the multicast router rendezvous point to join the multicast group; determine-5-Application No.: 16/265744 Filing Date:February 1, 2019that the first UE and the second UE are capable of handling multicast messages; determine that the third UE is incapable of handling multicast messages; transmit a multicast invite message to the first UE and the second UE, wherein reception of the multicast invite message causes the first UE and the second UE to join the multicast group; and transmit a unicast invite message to the third UE, wherein reception of the unicast invite message causes the third UE to join the multicast group, such that a message intended for the multicast group is transmitted as a multicast message to the first UE and the second UE and as a unicast message to the third UE’.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GBEMILEKE J ONAMUTI whose telephone number is (571)270-5619.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on (571)272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.